19-12060-lgb   Doc 64   Filed 09/02/20 Entered 09/02/20 16:51:37   Main Document
                                     Pg 1 of 28
19-12060-lgb   Doc 64   Filed 09/02/20 Entered 09/02/20 16:51:37   Main Document
                                     Pg 2 of 28
19-12060-lgb   Doc 64   Filed 09/02/20 Entered 09/02/20 16:51:37   Main Document
                                     Pg 3 of 28
19-12060-lgb   Doc 64   Filed 09/02/20 Entered 09/02/20 16:51:37   Main Document
                                     Pg 4 of 28
19-12060-lgb   Doc 64   Filed 09/02/20 Entered 09/02/20 16:51:37   Main Document
                                     Pg 5 of 28
19-12060-lgb   Doc 64   Filed 09/02/20 Entered 09/02/20 16:51:37   Main Document
                                     Pg 6 of 28
19-12060-lgb   Doc 64   Filed 09/02/20 Entered 09/02/20 16:51:37   Main Document
                                     Pg 7 of 28
19-12060-lgb   Doc 64   Filed 09/02/20 Entered 09/02/20 16:51:37   Main Document
                                     Pg 8 of 28
19-12060-lgb   Doc 64   Filed 09/02/20 Entered 09/02/20 16:51:37   Main Document
                                     Pg 9 of 28
19-12060-lgb   Doc 64   Filed 09/02/20 Entered 09/02/20 16:51:37   Main Document
                                     Pg 10 of 28
19-12060-lgb   Doc 64   Filed 09/02/20 Entered 09/02/20 16:51:37   Main Document
                                     Pg 11 of 28
19-12060-lgb   Doc 64   Filed 09/02/20 Entered 09/02/20 16:51:37   Main Document
                                     Pg 12 of 28
19-12060-lgb   Doc 64   Filed 09/02/20 Entered 09/02/20 16:51:37   Main Document
                                     Pg 13 of 28
19-12060-lgb   Doc 64   Filed 09/02/20 Entered 09/02/20 16:51:37   Main Document
                                     Pg 14 of 28
19-12060-lgb   Doc 64   Filed 09/02/20 Entered 09/02/20 16:51:37   Main Document
                                     Pg 15 of 28
19-12060-lgb   Doc 64   Filed 09/02/20 Entered 09/02/20 16:51:37   Main Document
                                     Pg 16 of 28
19-12060-lgb   Doc 64   Filed 09/02/20 Entered 09/02/20 16:51:37   Main Document
                                     Pg 17 of 28
19-12060-lgb   Doc 64   Filed 09/02/20 Entered 09/02/20 16:51:37   Main Document
                                     Pg 18 of 28
19-12060-lgb   Doc 64   Filed 09/02/20 Entered 09/02/20 16:51:37   Main Document
                                     Pg 19 of 28
19-12060-lgb   Doc 64   Filed 09/02/20 Entered 09/02/20 16:51:37   Main Document
                                     Pg 20 of 28
19-12060-lgb   Doc 64   Filed 09/02/20 Entered 09/02/20 16:51:37   Main Document
                                     Pg 21 of 28
19-12060-lgb   Doc 64   Filed 09/02/20 Entered 09/02/20 16:51:37   Main Document
                                     Pg 22 of 28
19-12060-lgb   Doc 64   Filed 09/02/20 Entered 09/02/20 16:51:37   Main Document
                                     Pg 23 of 28
19-12060-lgb   Doc 64   Filed 09/02/20 Entered 09/02/20 16:51:37   Main Document
                                     Pg 24 of 28
19-12060-lgb   Doc 64   Filed 09/02/20 Entered 09/02/20 16:51:37   Main Document
                                     Pg 25 of 28
19-12060-lgb   Doc 64   Filed 09/02/20 Entered 09/02/20 16:51:37   Main Document
                                     Pg 26 of 28
19-12060-lgb   Doc 64   Filed 09/02/20 Entered 09/02/20 16:51:37   Main Document
                                     Pg 27 of 28
19-12060-lgb   Doc 64   Filed 09/02/20 Entered 09/02/20 16:51:37   Main Document
                                     Pg 28 of 28
